DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
Response to Amendment
The filing of March 31, 2022 is considered on the merits herein.
Claims 1 and 9 have been amended.
Claims 4, 5, and 10 have been cancelled.
Claims 1-3 and 6-9 are pending, with claim 9 being withdrawn to the non-elected group.
Claims 1-3 and 6-8 are considered on the merits herein.
Claim Objections
Claim 6 is objected to because of the following informalities:  When read in light of the specification, "TM" and "MD" are seemingly intended to be "transverse direction" and "machine direction" as detailed on page 14 lines 2-6 of the specification as filed.  This intended meaning is not expressly stated in the claim.  Please either define .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONDA et al (CN 103947009, wherein US PG PUB 2014/0363726 is cited herein as the English translation), in view of TAGAKI et al (US PG PUB 2013/0143095).
Regarding claim 1, HONDA et al teaches a separator (title) comprising 
a porous substrate (“porous substrate”, paragraph [0022]); and a porous adhesive layer (“adhesive porous layer”, paragraph [0038]) formed on a first side surface of the porous substrate and/or a second side surface of the porous substrate facing away from the first side surface (paragraphs [0037] and [0038] state the adhesive layer is formed “on at least one side” of the porous substrate), 
wherein the porous adhesive layer comprises polyvinylidene fluoride-based polymer microparticles (“particles that contain a polyvinylidene fluoride resin”, paragraph [0022] and [0065], wherein paragraph [0022] also discloses the particle to have a dimension of micron size, rendering the particles reasonably interpreted as microparticles) having an average diameter of 200 nm to 700 nm (Paragraph [0022] lists the particles to have a size of 0.01µm-1µm or 100nm-1000nm, which fully encompasses the claimed range.  Moreover, paragraph [0173] teaches an example wherein the particles are 250 nm in sizing, further making the range obvious with sufficient specificity.) and inorganic particles (“inorganic compound particles” as additives per paragraph [0073]), and the total thickness of the porous adhesive layer is 1 µm or less (HONDA et al discloses the thickness of the adhesive layer at 2 locations: 1) example 1 discloses a total separator of 9.7 micron thickness in the table, with the substrate as 9 micron in paragraph [0173], rendering a thickness of the adhesive layer as .7 micron.  2) Example 11 is taught to have a separator total thickness of 13 micron in table 1 with a substrate thickness of 12 micron in paragraph 195, rendering a thickness of 1 micron.  Both examples render obvious the claimed range.), and 
wherein the inorganic particles (“inorganic compound particles”, paragraph [0073]) are included in an amount of 10 to 20 wt% based on a total solid weight of the porous adhesive layer (Paragraph [0073] teaches the use of the additive particles in an amount less than 20 mass%.  HONDA et al is reasonably interpreted to render obvious the use of particles in a range of just more than 0 mass% to just less than 20 mass% based on the content of polyvinylidene fluoride resin particles.  This range renders obvious the claimed range since overlapping ranges are evidence of prima facie obviousness.).
While HONDA et al teaches the use of a thickener or resin (paragraph [0096], discloses the use of polyvinylpyrrolidone, wherein thickener reads on a binder in that both are used to cohesively to join together the adhesive material), HONDA et al fails to disclose the nitrogen-containing binder to be selected from the group consisting of polyalkyleneimine, polyalkylenepolyamine, ethylenediamine, polyphosphazene, and a mixture thereof.
TAGAKI et al teaches a separator (abstract) comprising an adhesive layer (“coating layer” comprising “adhesive agent”, abstract) on a substrate (“polyolefin resin porous film”, abstract), just as in HONDA et al.  TAGAKI et al further discloses the adhesive layer (“coating layer” or “Layer II” of TAGAKI et al) to comprise microparticles (organic or inorganic filler as in the “polymer microparticles” and “inorganic filler” of the instant claim and HONDA et al, paragraphs [0111]-[0112]), a resin (paragraph [0114]) and an adherence agent (paragraphs [0115]-[0121]). TAGAKI et al teaches the use of a polyvinylpyrrolidone (in paragraph [0114] of TAGAKI et al, as in the thickener of HONDA et al) as the resin material and encourages the use of a nitrogen-containing organic compound (“nitrogen-containing binder” of the instant claim, adherence agent of TAGAKI et al) to enhance the binding or adhesion of the adhesive layer to the porous substrate (paragraph [0115], just as is disclosed to be the use of the nitrogen-containing binder of the instant application on page 9, lines 1-4 of specification as filed). The adherence agent of TAGAKI et al is interpreted as the “nitrogen-containing binder” because it will function to provide the same functionality as the binder of the instant application while being nitrogen-containing. TAGAKI et al teaches the use of ethylenediamine, polyalkylene polyamine and polyalkyleneimine as adherence agents (“nitrogen-containing binder” of the instant claim, in paragraph [0117]).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to add the ethylenediamine, polyalkylene polyamine or polyalkyleneimine compound materials (“nitrogen-containing binder” of the instant claim and “nitrogen-containing organic compound” of the “adherence agent” of TAGAKI et al) of TAGAKI et al to the porous adhesive layer of HONDA et al so to improve adhesion between the substrate and adhesive layer.  

Regarding claim 2, paragraph 97 of HONDA et al teaches the thickener (analogous to the resin of TAGAKI et al) to be present in a mass% of 10% of less relative to the mass of the microparticles, filler and thickener.  As shown in example 1, no filler is taught to be used in paragraphs [0173]-[0176].  This renders a proportion of microparticles to thickener (resin) 9:1, 9.5:.5 or less. TAGAKI et al teaches the adherence agent (“nitrogen-containing binder” of the instant claim) to be present in a ratio of 0.5-75 mass% relative to 100 mass% resin, preferably between 50 and 75 mass% as disclosed in paragraph [0121] of TAGAKI et al.  When even 50% of the nitrogen-containing binder is considered to be used relative to the resin material, this would reasonably render a proportion of microparticles to nitrogen-containing binder per modified HONDA et al to be 9:0.5, 9.5:0.25 or less.  The disclosure of modified HONDA et al and the overlap of the ranges renders the claimed range obvious.

Regarding claim 3, paragraph [0076] of HONDA et al teaches the use of a copolymer or homopolymer of polyvinylidene fluoride or a mixture thereof.

Regarding claim 6, HONDA et al teaches the same materials of use for the separator layer comprising the porous substrate and porous adhesive layer as that of the instant application as addressed in the rejection of claim 1.  HONDA et al further teaches the use of applying the same adhesive layer onto the substrate and drying the layers together to form the separator in paragraph [0029], just as in the instant application’s method disclosed in claim 9 of the instant application.  While HONDA et al does not specifically address the claim limitations regarding the thermal shrinkage rates experienced in the claimed directions and conditions, this is considered to be an intrinsic property resulting from forming a separator by following the method steps taught by HONDA et al, which are the same as those disclosed in the instant application, on the same materials as that of the instant application, as disclosed by modified HONDA et al, absent any clear and convincing evidence and/or arguments to the contrary.  As a reasonable obviousness rejection has been set forth on the record, detailing the same materials processed the same way, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to the applicant to demonstrate otherwise.   

Regarding claim 7, the claim is directed to a separator which is defined by its interaction with the positive and negative active materials and electrodes, which are not part of the separator itself.  The claim is interpreted to require a separator which is capable of achieving a transfer rate into the separator with positive or negative active materials, not for those materials themselves.  Moreover, since the materials taught to be utilized as the positive and negative active materials in the specification (p. 18, l. 5-12 and p. 19, l. 10-6) comprise a broad selection of materials also taught to be known in HONDA et al (paragraphs [0119], [0124], [0180] and [0182]), the use of the separator of modified HONDA et al with these materials would be capable of functioning together.  Regarding the claim itself as it pertains to the art rejection, HONDA et al teaches the same materials of use for the separator layer comprising the porous substrate and porous adhesive layer as that of the instant application as addressed in the rejection of claim 1.  HONDA et al also teaches the use of applying the same adhesive layer onto the substrate and drying the layers together to form the separator in paragraph [0029], just as in the instant application’s method disclosed in claim 9 of the instant application.  The use of this separator with the known positive and negative electrode materials is capable of achieving the claimed transfer rate.  Moreover, while HONDA et al does not specifically address the claim limitations regarding the transfer rate of the active materials into the separator after charge or discharge as defined by equation 1 of the claim, this is considered to be an intrinsic property resulting from forming a separator by following the method steps taught by HONDA et al, which are the same as those disclosed in the instant application, performed on the same materials as that of the instant application, as disclosed by modified HONDA et al, absent any clear and convincing evidence and/or arguments to the contrary.  As a reasonable obviousness rejection has been set forth on the record, detailing the same materials processed the same way, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to the applicant to demonstrate otherwise.   

Regarding claim 8, paragraph [0117] details the use of the separator of HONDA et al within a battery further comprising a positive electrode, negative electrode and electrolyte.
Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive. 
On pages 6-7, the applicant argues the previously utilized combination of HONDA et al and TERAI et al fail to teach the newly amended materials claimed as the nitrogen-containing binder.
The examiner agrees the previous combination does not alone address the newly amended list of compositions for the nitrogen-containing binder.  Newly cited TAGAKI et al, along with previously cited HONDA et al are presented herein to address the new scope of claim 1.
On page 8, the applicant argues the combination of HONDA et al, in view of TAGAKI et al, used herein and proposed in response to the AFCP filing, as documented in the Interview Summary.  The applicant argues TAGAKI et al fails to disclose the amended limitation “wherein the inorganic particles are included in an amount of 10 to 20 wt% based on a total solid weight of the porous adhesive layer”, as TAGAKI et al requires not less than 92 mass% filler.
The examiner disagrees with this characterization of the reference.  Firstly, the applicant’s citation of TAGAKI et al requiring not less than 92 mass% filler is comparing the filler to the resin binder, not of the filler to that the entire porous layer (or coating layer II of TAGAKI et al, as discussed in paragraph [0120]) which the claim requires.  These are not analogous comparisons or values.  Moreover, when one considers the other components of the coating layer II of TAGAKI et al (including the adherence agent (c)) being present in a range up to 75 mass% of the binder, a recitation of filler not less than 92 mass% is made further inapplicable. 
Secondly, HONDA et al clearly addresses the use of inorganic particles in the amount claimed, as was previously addressed in the rejection of now cancelled claim 5.  TAGAKI et al need not teach all the limitations of the claim alone, as this is the crux of the combination or obviousness rejection.  As such, TAGAKI et al is utilized to discuss the purpose and materials of use for the nitrogen-containing binder to be of use in the adhesive layer of HONDA et al and is not relied upon to address the amount of inorganic particles present.  Moreover, since TAGAKI et al does not disclose the weight percent of the inorganic particles in analogous terms to that of the claim, TAGAKI et al is further not interpreted to teach away from the claimed values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721
05/20/2022